  Case 3:18-cv-14276-BRM Document 11 Filed 03/04/19 Page 1 of 3 PageID: 74



CRAIG CARPENITO
United States Attorney
NELSON WAGNER
Trial Attorney, U.S. Department of Justice Tax Division
P.O. Box 227
Washington, DC 20044
Phone: (202) 616-3369
Fax: (202) 514-6866
Attorney for Defendants

                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF NEW JERSEY

People of the State of New Jersey upon relation )
of John Barry Jr.,                              )   3:18-cv-14276-BRM-DEA
                                                )
                       Plaintiff,               )   Motion day: 4/1/2019
                                                )
        v.                                      )
                                                )
IRS Commissioner, John Koskinen, In His         )
Official Capacity, In His Personal Capacity,    )
Against His Oath and Bond;                      )
                                                )
TIGTA, Treasury Inspector General for Tax       )
Administration, Steven Terner Mnuchin, In His )
Official Capacity, In His Personal Capacity,    )
Against His Oath and Bond;                      )
                                                )
IRS Revenue Officer Elba Y. Porratadoria,       )
In Her Official Capacity, In Her Personal       )
Capacity, Against Her Oath and Bond;            )
                                                )
IRS Territory Manager, May Ann Acone,           )
In Her Official Capacity, In Her Personal       )
Capacity, Against Her Oath and Bond,            )
                                                )
                       Defendants.              )
                                                )
The United States of America,                   )
                                                )
                       Intervening Defendant.   )


                 NOTICE OF MOTION TO INTERVENE AND DISMISS



                                              1
  Case 3:18-cv-14276-BRM Document 11 Filed 03/04/19 Page 2 of 3 PageID: 75



To:    John Barry Jr.
       232 Amherst Ave.
       Pemberton, NJ 08068
       Plaintiff Pro Se

       PLEASE TAKE NOTICE that on April 1, 2019, or as soon as it may be heard, the United

States of America will move to intervene in this action pursuant to Fed R. Civ. P. 24, and

together with the named defendants in this action, will move pursuant to Fed. R. Civ. P. 12(b)(6)

for an Order dismissing all claims in the Complaint.

       In support of this motion, the moving parties will rely upon the accompanying

memorandum. A proposed form of order is also submitted with this notice. It is respectfully

requested that the Court rule upon the moving papers submitted, without requiring appearance of

counsel, pursuant to Fed. R. Civ. P. 78.

DATED: March 4, 2019.
                                                 RICHARD E. ZUCKERMAN
                                                 Principal Deputy Assistant Attorney General

                                                 CRAIG CARPENITO
                                                 United States Attorney

                                                 /s/ Nelson Wagner
                                                 NELSON WAGNER
                                                 Trial Attorney, Tax Division
                                                 U.S. Department of Justice
                                                 P.O. Box 227
                                                 Washington, DC 20044
                                                 Phone: (202) 307-3369
                                                 Fax: (202) 514-6866
                                                 Nelson.Wagner@usdoj.gov
                                                 Attorney for United States of America




                                                2
  Case 3:18-cv-14276-BRM Document 11 Filed 03/04/19 Page 3 of 3 PageID: 76



                                 CERTIFICATE OF SERVICE


       I hereby certify that on March 4, 2019, I filed the foregoing, and all attachments thereto,

electronically with the Court’s electronic filing system, which served notice of such filing on all

registered users who are parties to this case. In addition, copies of the motion, and all

attachments, were served as follows:

               By First Class Mail:

               John Barry Jr.
               232 Amherst Ave.
               Pemberton, NJ 08068




                                                  /s/ Nelson Wagner
                                                  NELSON WAGNER
                                                  Trial Attorney, Tax Division




                                                 3
